AMENDED ORDER
RODRIGUEZ, District Judge.
This matter having come before the Court on a motion by Defendants Robert C. Shinn and Jeanne M. Fox for clarification or stay of this Court’s September 27, 1996 Order; this motion being joined by the Cape May County Municipal Utilities Authority and George Marinakis; this Court having received opposition to the motion from plaintiff Waste Management of Pennsylvania; this Court having considered the arguments of the parties; it appearing that this Court entered a permanent injunction against “the New Jersey Department of Environmental Protection, Commissioner Shinn, and all other DEP or other public officials”; it further appearing that the New Jersey Department of Environmental Protection, and other unnamed DEP or other public officials not having been named as party-defendants to this action; and for other good cause shown;
It is on this 25th day of October, 1996, ORDERED that Defendants’ request for a stay pending the Third Circuit Court of Appeals’ review of the 'Atlantic Coast II decision is DENIED;
ORDERED that Defendants’ motion for clarification is GRANTED; and ORDERED that this Court’s September 27, 1996 Opinion and Order which provides that “the New Jersey Department of Environmental Protection, Commissioner Shinn, and all other DEP or other public officials are permanently enjoined from taking any action to restrict or preclude the use of out-of-state waste disposal facilities solely because said facilities are located outside New Jersey” is stricken, and replaced with the following Order:
“ORDERED that the Commissioner of the Department of Environmental Protection is permanently enjoined from implementing New Jersey’s self-sufficiency policy as mandated under the State Plan to abrogate existing valid contracts or to reject or foreshorten contracts submitted to the New Jersey Department of Environmental Protection for review.”